NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0393n.06

                                           No. 16-4055

                          UNITED STATES COURT OF APPEALS                             FILED
                               FOR THE SIXTH CIRCUIT                               Jul 03, 2017
                                                                              DEBORAH S. HUNT, Clerk
MARK WRIGHT,

        Petitioner,

v.                                            ON PETITION FOR REVIEW FROM THE
                                              BOARD OF IMMIGRATION APPEALS
JEFFERSON B. SESSIONS, III,
Attorney General,

        Respondent.


_________________________________/

BEFORE:         BOGGS, CLAY, and SUTTON, Circuit Judges.
        CLAY, Circuit Judge. Petitioner Mark Wright (“Wright”), a native and citizen of

Jamaica, petitions for review of the decisions of the Board of Immigration Appeals (“BIA”) and

an immigration judge (“IJ”) denying his application for relief under the Convention Against

Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, Dec. 10, 1984,

S. Treaty Doc. No. 100–20, p. 20, 1465 U.N.T.S. 85; 8 CFR § 208.17. On appeal, Wright argues

that the BIA and IJ erred in determining that Wright had failed to show that it was more likely

than not that he would be subject to torture if removed to Jamaica. Wright argues that we have

subject-matter jurisdiction over his petition pursuant to 8 U.S.C. § 1252(a)(1).

        For the reasons set forth below, we DISMISS the petition for lack of subject-matter

jurisdiction.
                                           No. 16-4055

                                        BACKGROUND

       Wright is a native and citizen of Jamaica. At some point in the past, he entered the

United States illegally, but the record does not disclose when or where. Wright was granted

lawful permanent resident (“LPR”) status on August 29, 2005.

       After obtaining LPR status, Wright was subsequently convicted of multiple crimes. Most

prominently, in 2007, Wright was convicted in the Northern District of Ohio of perjury and

submitting a false passport application after he bought, in 2000, a stolen Social Security number

and a fake birth certificate to apply for a passport. He also has a California state conviction for

drug trafficking after he was caught in possession of a large quantity of marijuana.

       Because of these convictions, on August 23, 2013, the Department of Homeland Security

issued a Notice to Appear charging Wright as removable under § 237(a) of the Immigration and

Nationality Act. Wright conceded the factual allegations in the Notice to Appear and his

removability, but filed applications for asylum, withholding of removal, and relief under the

Convention Against Torture.

       The IJ held an individual hearing on Wright’s applications on February 17, 2016.

Although the hearing was not transcribed, Wright concedes that the IJ’s summary of his

testimony is accurate:

       The following is a general summary of the Respondent’s testimony offered at the
       hearing. Respondent was born August 5, 1970 in Montego Bay, Jamaica. He is
       Christian. The Respondent is legally married to Michelle Larson but they have
       been separated for eleven year[s]. He has a new girlfriend with whom he has two
       children ages ten and one. He has three other children. All of his children were
       born in the United States.

       The Respondent’s mother is deceased. His father is 72 years old, lives in Jamaica
       and is a retired farmer. He has two sisters who still live in Montego Bay, Jamaica
       and one sister who lives in Toronto, Canada. He has a half-brother through his
       father whom he does not know. He has another brother, Troy Wright, who is
       deceased.

       His brother Troy, died on August 18, 2009 in Montego Bay, Jamaica. Troy
       worked running a car wash business. He also worked as a referee. He was well-
       known and had a nickname of GiGi Rat. Troy was killed at his house. He was
       holding a gun for a gang member, specifically an automatic machine gun.
       Another gang wanted the gun so they shot Troy although they did not get the gun.
       The police later found the gun. The police did not investigate Troy’s death.

                                                 2
                                   No. 16-4055


Troy had previously lived in the United States and had been deported back to
Jamaica in 2008 due to criminal convictions involving guns. He had been back in
Jamaica about one year before being killed.

After Troy was killed, some gang members contacted the Respondent’s sister and
obtained the Respondent’s phone number. They called the Respondent and said
he had to pay for the gun. The gang members started threatening the
Respondent’s family.

The Respondent believes if he went back to Jamaica, he would be killed. He
would have to go to Montego Bay because that is the only place he knows. Also,
if the Respondent is deported, he would have to check in with the police. He
believes the police would hold him and torture him. The police would not protect
him because they are involved in gangs.

The Respondent has two criminal convictions. He was convicted in federal court
in Cleveland for perjury and a false passport application. He received two years
of probation and six months house arrest. He bought a birth certificate and social
security number and [then] applied for a passport in 2000. He was convicted in
2007. It turned out he had purchased a police officer’s birth certificate.

His second conviction stems from an arrest in 2011 in California. He spent four
months in jail and had two years of probation from this conviction. He had flown
to California and a friend picked him up. While driving with this friend, the
police stopped them and found marijuana in the car. It was a large quantity of
marijuana. The driver of the car was also convicted and deported.

The Respondent previously worked as a tow truck operator but no longer has a
license so has not been working for two years. His girlfriend works and travels a
lot so he takes care of the children.

On cross examination, the Respondent clarified his California criminal case was
from Orange County. He was convicted in August 2012.

His brother, Troy, was involved with the Bone Crusher gang or crew. The
Respondent does not know the name of the rival gang because they were from
another area. The Respondent believes the Bone Crusher crew would target him.
It is people from the Bone Crusher who contacted the Respondent because the
gun was expensive. They have contacted the Respondent 8 to 10 times. He knew
the people calling were with the Bone Crusher crew because they told him. The
first phone call he received was in September 2009 and the last call was about one
month later because the Respondent changed his phone number. He has had no
contact with them since October 2009.

The Respondent has had contact with his oldest sister, Anne Marie. She told him
that late last year[], 2015, the Bone Crushers contacted her and told her that they
still remember the Respondent because he talked tough.

The Respondent has a cousin, Sean, who died in 2014. He was shot in downtown
Montego Bay but it is unknown who killed him. This cousin was close to
Respondent’s brother. The Respondent is not sure if he was involved with Bone
Crusher crew but his cousin was also caught with a gun. No one else in
Respondent’s family was been harmed or threatened.
                                        3
                                           No. 16-4055


       The Respondent believes that the police did not investigate his cousin’s death. He
       believes the police are corrupt and affiliated with different gangs so they do not
       investigate certain crimes, including most gang crimes.

       The Respondent’s sister, Anne Marie, knows more details about what happened.
       His father knew nothing about the threats against him. He did not know to get a
       statement from his sister. His fiancée was in the room once or twice when he
       received phone calls but he kept the details from her.

       Under questioning from the Court, the Respondent clarified that the problem is
       the Bone Crusher crew wants money from him. They would not ask his sister for
       the money or bother her because they would not go after a woman.

       The Respondent’s girlfriend, Shovan Gocan, also testified. She has been living
       with the Respondent for eleven years and they have two children together. She
       does IT training related to medical records and travels six months out the year.

       Ms. Gocan knew the Respondent’s brother, Troy Wright. She knew he was
       deported and then murdered at his home. She had heard it was gang related.

       Ms. Gocan knows that after that the Respondent received phone calls from his
       family members but does not know the details. Once the Respondent’[s] sister
       called Ms. Gocan as she was trying to get ahold of the Respondent. She told
       Ms. Gocan what had happened and that the gang wanted money from the
       Respondent.

       On cross examination, Ms. Gocan said the phone calls began within a few weeks
       of the death of Respondent’s brother. The last phone call was years ago.
(App. R. 4, Administrative Record, at 29–31.)

       On April 14, 2016, the IJ filed an order denying all of the relief requested by Wright.

Relevant here, the IJ determined that Wright had failed to show that it was more likely than not

that he would be tortured if returned to Jamaica. The IJ reasoned that Wright’s fears that he

would be harmed by the Bone Crusher gang or the police were speculative, particularly since he
had not heard from the gang in several years.

       On August 18, 2016, the BIA affirmed the IJ’s order in a brief opinion, largely echoing

the IJ’s reasoning. On September 16, 2016, Wright filed a timely petition for review. Wright’s

petition challenges only the BIA’s denial of relief under the Convention Against Torture.

                                         DISCUSSION

       “Article 3 of the Convention Against Torture prohibits the return ‘of an alien to a country

where it is more likely than not that he will be subject to torture by a public official, or at the

                                                4
                                           No. 16-4055

instigation or with the acquiescence of such an official.’” Mostafa v. Ashcroft, 395 F.3d 622,

624–25 (6th Cir. 2005) (quoting Matter of G-A-, 23 I. & N. Dec. 366, 367 (BIA 2002) (en banc)

(citations omitted)). Federal regulations define torture as:

       any act by which severe pain or suffering, whether physical or mental, is
       intentionally inflicted on a person for such purposes as obtaining from him or her
       or a third person information or a confession, punishing him or her for an act he
       or she or a third person has committed or is suspected of having committed, or
       intimidating or coercing him or her or a third person, or for any reason based on
       discrimination of any kind, when such pain or suffering is inflicted by or at the
       instigation of or with the consent or acquiescence of a public official or other
       person acting in an official capacity.
8 C.F.R. § 208.18(a)(1). As the BIA has explained,

       [i]n determining whether an alien is entitled to protection under the Convention
       Against Torture, all evidence relevant to the possibility of future torture in the
       proposed country of removal shall be considered, including, but not limited to:
       past torture inflicted upon the applicant; evidence that the applicant could relocate
       to another part of the country of removal where he or she is not likely to be
       tortured; gross, flagrant, or mass violations of human rights; and other relevant
       information regarding conditions in the country of deportation.
Matter of G-A-, 23 I. & N. Dec. at 367–68 (citing 8 C.F.R. § 208.16(c)(3)); see also Mostafa,

395 F.3d at 625.

       Wright argues that the BIA erred in determining that he has not demonstrated his

entitlement to relief under the Convention Against Torture. Before we may address Wright’s

claim for relief, however, we must first ascertain whether his claim is reviewable at all. The

Illegal Immigration Reform and Immigrant Responsibility Act of 1996 strips courts of

“jurisdiction to review any final order of removal against an alien who is removable by reason of
having committed” a wide variety of listed predicate offenses. 8 U.S.C. § 1252(a)(2)(C); see

also Ventura-Reyes v. Lynch, 797 F.3d 348, 356–58 (6th Cir. 2015) (holding that the

jurisdictional bar applies as long as an alien is removable, regardless of whether the predicate

offense was the reason for removal).        Wright concedes that he is removable because he

committed a controlled-substance offense, two or more crimes involving moral turpitude, and an

aggravated felony, as those terms are defined in the Immigration and Nationality Act.




                                                 5
                                           No. 16-4055

Accordingly, we retain jurisdiction only to consider any “constitutional claims or questions of

law raised upon” his petition for review. 8 U.S.C. § 1252(a)(2)(D).

        Wright raises only one issue in this appeal. Specifically, he argues that the BIA and IJ

erred by concluding, based on the evidence in the administrative record, that he failed to show

that it was more likely than not that he would be tortured if returned to Jamaica. This is a factual

argument that does not raise any legal or constitutional issues. We have repeatedly held that we

lack jurisdiction to consider a challenge to the BIA’s decision that an applicant failed to meet his

burden to warrant relief under the Convention Against Torture. See, e.g., Tran v. Gonzales,
447 F.3d 937, 943 (6th Cir. 2006) (citing Hamid v. Gonzales, 417 F.3d 642 (7th Cir. 2005) for

the proposition that courts lack jurisdiction to consider a “petitioner’s CAT claim where he

urge[s] the court to review whether the BIA correctly considered, interpreted, and weighed the

evidence presented”); Luambano v. Holder, 565 F. App’x 410, 414 (6th Cir. 2014) (holding that

the Court lacked jurisdiction to consider petitioner’s argument that the “evidence in the record

clearly establishes that he is more likely than not to face torture if removed” (citation, quotation

marks, and brackets omitted)); Arestov v. Holder, 489 F. App’x 911, 917 (6th Cir. 2012) (same);

Bushati v. Gonzales, 214 F. App’x 556, 558 (6th Cir. 2007) (same); see also Bracamontes v.

Holder, 675 F.3d 380, 389–90 (4th Cir. 2012); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

315, 329 (2d Cir. 2006); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

Accordingly, we lack jurisdiction to grant Wright the relief he seeks.
                                         CONCLUSION

        For the foregoing reasons, we DISMISS Wright’s petition for lack of subject matter

jurisdiction.




                                                 6